Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-32 are pending.
The prior art submitted on October 31, 2019 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bresciani et al. (2011/0320033).
As per claims 1-3, Bresciani et al. disclose an agricultural monitoring system which includes at least one work equipment configured to perform at least one agricultural activity related to material carried by the work equipment, wherein the material is of one or a plurality of material types (see figure 1, item 3), and wherein each work equipment comprises a weight detection element arranged to detect a weight related to the material carried by the work equipment (see at least figure 1, item 16; the abstract; paragraphs 001, 0013, 0029, 0027 and 0029); a memory arranged to store a plurality of defined locations located within the agricultural site, wherein each defined location is associated with a geographical  coordinate, a geographical zone, or both, and wherein each defined location is arranged to accommodate material of at least one material type (see at least figure 1, item 9; the abstract; paragraphs 0011, 0014, 0015 and 0017); a user interface (see at least figure 1, item 11; paragraph 0011); and a control element configured to communicate with said user interface, wherein the agricultural monitoring system is arranged to monitor a nutrient flow within an agricultural site, wherein the memory is configured to store information related to the nutrient flow and further is arranged to for each defined location store information related to a current nutrient stock state related to said at least one material type, and wherein the control element is arranged to receive from the weight detection element a weight related to the material carried by the work equipment, determine the nutrient content of the carried material based on the detected weight and based on at least one nutrient content parameter value associated with the carried material, receive information related to a source location and a target location for the carried material, said source location being one or a plurality of the defined locations and said target location being one or a plurality of the defined locations, and transmit information to the memory related to the nutrient flow, said information comprising the source location, the target location, information related to the determined nutrient content of the carried material and preferably material type of the carried material, wherein the carried material, i.e. food product recipe prepared by a nutritionist which inherently includes at least protein or fiber or fat, and wherein the at least one nutrient content parameter value is selected based on user input, obtained sensor data and possible processing thereof or intelligence based on collected data, or a combination thereof (see at least the abstract; figure 1; paragraphs 0003, 0016-0037; claims 9 and 12).
As per claim 4, Bresciani et al. disclose that the user interface comprises user input means and wherein the control element is arranged to receive information related to the source location and the target location for the carried material obtained via the user input means (see at least figure 1 and paragraphs 0011, 0020-0037).
As per claim 5, Bresciani et al. disclose that the work equipment comprises a position obtaining element arranged to obtain the geographical position of the work equipment, wherein the control element is arranged to receive position information from the position obtaining element and to determine the source position, the target position, or both, based on the obtained position information, wherein the control element is arranged to receive position information from the position obtaining element related to the location at capture, release of the material by means of the work equipment, or both, or both (see at least figure 1 and paragraphs 0012, 0027-0037).
As per claims 6-9, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
As per claims 10-12, Bresciani et al. disclose these limitations in at least paragraphs 0012, 0014, 0017, 0018, 0020, 0026, 0027 and 0034.
As per claim 13, Bresciani et al. disclose that the user interface comprises a graphical user interface for display of the monitored nutrient flow, wherein the graphical user interface is arranged to display the nutrient flow between one or more source and target locations for example within a given time interval, to display a current nutrient content at one or a plurality of source, target locations, or a combination thereof, to present activities performed in relation to a nutrient flow from at least one source location to at least one target location, or a combination thereof (see at least paragraphs 0011, 0013, 0018 and 0027).
As per claims 14-18, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
As per claims 19, Bresciani et al. disclose that the control element is located at or integrated within the work equipment, remote data storage and processing system, the electronic user device, or a combination thereof, wherein the user interface is located at or integrated within the work equipment, the remote data storage and processing system, the electronic user device, or a combination thereof, or both (see at least figure 1). 
As per claims 20-32, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Fournier et al. (5,850,341), Henderson et al. (6,047,227), Creger et al. (6,208,925), Rasmussen et al. (2007/0150147), Vik (2008/0208415), Mulder et al. (2014/0095032), Edara et al. (2014/0180547).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
April 8, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661